Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

Claims 1-20 of the instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9671997 in view of Wachter: 20150286360 as representative of WO2014/074089 filed 11/6/12. The claims of the ‘997 patent recite essentially the same subject matter, only practiced upon a controller instead of practiced by the controller instructions operative upon the first playback device of the instant claims. However, integration of the ‘997 and/or Wachter controller with each/any of the ‘997 and/or Wachter networked speakers as discussed in Wachter ¶ 35, 48, Fig 1B is considered obvious and would realize the claimed subject matter of the instant application. As such the variations of the ‘997 patent in view of Wachter would have been obvious to average skilled practitioner in possession of the Wachter disclosure by the effective filing date of the instant invention, as the average skilled practitioner would have realized the distinction, practiced the claim, etc. without undue experimentation and in full anticipation of predictable results

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-19 rejected under 35 U.S.C. 103 as being unpatentable over Wachter: 20150286360 as representative of WO2014/074089 filed 11/6/12 and hereinafter Wach and further in view of Millington: 8234395 hereinafter Mill.
Regarding claim 1 
Wach teaches:
A first playback device of a media playback system, the first playback device operable to: at least one processor; a non-transitory computer readable medium; and program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor such that the first playback device (Wach: ¶ 35, 48, Fig 1B: a controller, control device, etc. such as that of figure 1B integrated with a first player of a constellation of available networked audio players) is configured to: 
receive, from a control device, an indication of a first command to identify, based on one or more parameters, from a plurality of playback devices of the media playback system, at least one potential playback device with which the first playback device may form a group for synchronous playback of audio content (Wach: ¶ 60-63; Fig 2: controller in concert with first audio player detects determines etc. a  plurality of available players with which the first player may be grouped such as in step 202 such as upon instantiation of playback, powering on, etc. waking, etc. of the controller); 
based on the first command, identify at least a second playback device as the at least one potential playback device with which the first playback device may form the group (Wach: 60-63; Fig 2: available players are identified players); 
cause the control device to display an indication of at least the second playback device as the at least one potential playback device with which the first playback device may form the group (Wach: 60-63; Fig 2: identified players are displayed to a user upon the user interface, controller, etc.); 
receive, from the control device, an indication of a second command to form the group with the second playback device (Wach: ¶ 65-71; Fig 3A-3C: user operation of the interface of controller to group a device/devices); 
based on the second command, (i) form the group with the second playback device and (ii) begin playback of audio content in synchrony with the second playback device (Wach: ¶ 65-71; Fig 3A-3C: user operation of the interface of controller in concert with the first player instructs the first player through the steps such as in Fig 3A-3C).
While Wach teaches the required method steps of the first player Wach does not explicitly teach a first player configurable to perform the method steps as a discrete unit apart from, but in communication with, the controller. 

In a related field of endeavor Mill teaches:
A first playback device of a media playback system, the first playback device comprising: at least one processor; a non-transitory computer readable medium; and program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor (Mill: Col 17:22-17:42; Fig 3; Claim 14, etc.: e.g. a networked speaker such as that of figure 3) such that the first playback device is configured to: 
receive, from a control device, an indication of a first command to identify, based on one or more parameters, from a plurality of playback devices of the media playback system, at least one potential playback device with which the first playback device may form a group for synchronous playback of audio content (Mill: 11:31-11:58: a coordinator device receives identification of a subordinate device(s) comprising a potential grouping partner(s) for synchronous playback);
based on the first command, identify at least a second playback device as the at least one potential playback device with which the first playback device may form the group (Mill: 11:31-11:58: coordinator device identifies and exchanges information with subordinate devices in a manner suitable to establish a synchrony group and playback media thereon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to operate the claimed steps or any portion thereof as taught by Wach upon the smart networked loudspeaker disclosed by Mill. The average skilled practitioner would have been motivated to do so for the purpose of distributing capabilities among controller and loudspeaker(s) within a constellation of smart networked loudspeakers and would have expected only predictable results therefrom.

Regarding claim 3
Wach in view of Mill teaches or suggests:
A first playback device of a media playback system, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to identify at least the second playback device as the at least one potential playback device comprise program instructions that are executable by the at least one processor such that the first playback device is configured to: determine that, of the plurality of playback devices, the second playback device has a most-recent user interaction time  (Wachter: ¶ 65-76; 120-166; Fig 3A-C, 4A-C: system maintains, determines, etc. a most recently selected player). The claim is considered obvious over Wach as modified by Mill as addressed in the base claim as it would have been obvious to apply the further teaching of Wach and/or Mill to the modified device of Wach and Mill.	

Regarding claim 4
Wach in view of Mill teaches or suggests:
A first playback device of a media playback system wherein: the program instructions that are executable by the at least one processor such that the first playback device is configured to identify at least the second playback device as the at least one potential playback device further comprise program instructions that are executable by the at least one processor (please see claim 1 supra) such that the first playback device is configured to: 
identify given audio content that is currently being played back by the second playback device (Wachter: ¶ 65-76; 120-166; Fig 3A-C, 4A-C: controller integrated with the first device shows second, etc. playback devices and media playing thereon); 
the program instructions that are executable by the at least one processor such that the first playback device is configured to cause the control device to display the indication of at least the second playback device as the at least one other potential playback device with which the first playback device may form the group further comprise program instructions that are executable by the at least one processor (please see claim 1 supra) such that the first playback device is configured to: 
cause the control device to display the given audio content that is currently being played back by the second playback device (Wachter: ¶ 65-76; 120-166; Fig 3A-C, 4A-C: controller integrated with the first device shows second, etc. playback devices and media playing thereon); and 
the program instructions that are executable by the at least one processor such that the first playback device is configured to begin playback of audio content in synchrony with the second playback device comprise program instructions that are executable by the at least one processor (please see claim 1 supra) such that the first playback device is configured to: 
begin playback of the given audio content in synchrony with the second playback device  (Wachter: ¶ 65-76; 120-166; Fig 3A-C, 4A-C: upon joining with an additional device which is currently playing a first media a playback device begins playback of the first media in synchrony therewith). The claim is considered obvious over Wach as modified by Mill as addressed in the base claim as it would have been obvious to apply the further teaching of Wach and/or Mill to the modified device of Wach and Mill.	

Regarding claim 5
Wach in view of Mill teaches or suggests:
A first playback device of a media playback system, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to begin playback of audio content in synchrony with the second playback device further comprise program instructions that are executable by the at least one processor (please see claim 1 supra) such that the first playback device is configured to: retrieve, from the second playback device, given audio content that is currently being played back by the second playback device and timing information. (Mill: 11:31-11:58, 17:22-17:42: a coordinator speaker distributes signal data, timing data, etc.) The claim is considered obvious over Wach as modified by Mill as addressed in the base claim as it would have been obvious to apply the further teaching of Wach and/or Mill to the modified device of Wach and Mill.	

Regarding claim 6
Wach in view of Mill teaches or suggests:
A first playback device of a media playback system, wherein: the program instructions that are executable by the at least one processor such that the first playback device is configured to identify at least the second playback device as the at least one potential playback device with which the first playback device may form the group comprise program instructions that are executable by the at least one processor (please see claim 1 supra) such that the first playback device is configured to: 
identify the second playback device and a third playback device as the at least one potential playback device with which the first playback device may form the group (Wachter: ¶ 65-76; 120-166; Fig 3A-C, 4A-C: such as depicted in figure 4C); 
and the program instructions that are executable by the at least one processor such that the first playback device is configured to cause the control device to display the indication of at least the second playback device as the at least one potential playback device with which the first playback device may form the group comprise program instructions that are executable by the at least one processor (please see claim 1 supra) such that the first playback device is configured to: 
cause the control device to display an indication of the second and third playback devices as the at least one other potential playback device with which the first playback device may form the group (Wachter: ¶ 65-76; 120-166; Fig 3A-C, 4A-C: upon joining the group outputs synchronous audio among the three playback devices such as depicted in figure 4C). The claim is considered obvious over Wach as modified by Mill as addressed in the base claim as it would have been obvious to apply the further teaching of Wach and/or Mill to the modified device of Wach and Mill.	

Regarding claim 7
Wach in view of Mill teaches or suggests:
A first playback device of a media playback system, wherein the second command comprises a command to form the group with both the second and third playback devices, the first playback device further comprising program instructions that are executable by the at least one processor (please see claim 1 supra) such that the first playback device is configured to: 
based on the second command: 
form the group with the second playback device and the third playback device (Wachter: ¶ 65-76; 120-166; Fig 3A-C, 4A-C: joining the group to create a group of the three playback devices such as depicted in figure 4B).; 
begin playback of the audio content in synchrony with the second playback device; and cause the third playback device to play back the audio content in synchrony with the first and second playback devices (Wachter: ¶ 65-76; 120-166; Fig 3A-C, 4A-C: upon joining the group outputs synchronous audio among the three playback devices such as depicted in figure 4C). The claim is considered obvious over Wach as modified by Mill as addressed in the base claim as it would have been obvious to apply the further teaching of Wach and/or Mill to the modified device of Wach and Mill.	

Regarding claim 8
Wach in view of Mill teaches or suggests:
A first playback device of a media playback system, wherein the group is a second group, and wherein the audio content is second audio content, the first playback device further comprising program instructions that are executable by the at least one processor (please see claim 1 supra) such that the first playback device is configured to: 
before receiving, from the control device, the indication of the first command: serve as a group coordinator of a first group comprising the first playback device and at least a third playback device; and play back first audio content in synchrony with at least the third playback device. (Mill: 11:31-11:58, 17:22-17:42: coordinator speaker manages grouping, distributes signal data, timing data, etc. and can join in ad hoc groupings with available players on the network) The claim is considered obvious over Wach as modified by Mill as addressed in the base claim as it would have been obvious to apply the further teaching of Wach and/or Mill to the modified device of Wach and Mill.	

Regarding claim 9
Wach in view of Mill teaches or suggests:
A first playback device of a media playback system, further comprising program instructions that are executable by the at least one processor such that the first playback device is configured to: before forming the second group with the second playback device: cause the third playback to serve as the group coordinator of the first group instead of the first playback device; and discontinue playback of the first audio content. Examiner takes official notice that distributing the coordinator status among available players in an ad hoc manner was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion.

Claims 10, 19 are considered substantially similar to claim 1 and are similarly rejected.

Claim 12 is considered substantially similar to claim 3 and is similarly rejected.

Claim 13 is considered substantially similar to claim 4 and is similarly rejected.

Claim 14 is considered substantially similar to claim 5 and is similarly rejected.

Claim 15 is considered substantially similar to claim 6 and is similarly rejected.

Claim 16 is considered substantially similar to claim7 and is similarly rejected.

Claim 17 is considered substantially similar to claim 8 and is similarly rejected.

Claim 18 is considered substantially similar to claim 9 and is similarly rejected.


Claims  2, 11, 20 rejected under 35 U.S.C. 103 as being unpatentable over Wachter: 20150286360 as representative of WO2014/074089 filed 11/6/12 and hereinafter Wach and further in view of Millington: 8234395 hereinafter Mill as applied to claims 1, 3-10, 12-19 supra and further in view of Baudino: 20080077261 hereinafter Baud.

Regarding claim 2
Wach in view of Mill teaches or suggests:
A first playback device of a media playback system, wherein the program instructions that are executable by the at least one processor such that the first playback device is configured to identify at least the second playback device as the at least one potential playback device comprise program instructions that are executable by the at least one processor such that the first playback device operates to group with a second etc. device (please see claim 1 supra). 

Wach in view of Mill does not explicitly teach the playback device operable to determine that, of the plurality of playback devices, the second playback device has a highest signal strength indicating that the second playback device is in nearest proximity to the first playback device. 

In a related field of endeavor Baudino teaches the networking of synchrony zones in such a way that diverse groups of devices may be discovered and configured over a diversity of locations whereby a plurality of created groups of audio players may be combined into a unified created group based on grouping proximal devices by signal strength. (Baudino: ¶ 36-40, 50, 51; Fig 4, 6, 7, 9) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to create unified groupings among the first and second, etc. player of the Wach in view of Mill system and method by determining and grouping with a most proximal speaker based on the Baudino taught signal strength determination. The average skilled practitioner would have been motivated to do so for the purpose of configuring synchronous audio systems based on particular parameters of the speakers, system, etc. and would have expected predictable results therefrom

Claims 18, 20 are considered substantially similar to claim 2 and are similarly rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654